DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-12 are withdrawn from consideration as being directed to a non-elected invention, per Applicant’s reply of 3/12/2019. The range of withdrawn claims therefore includes the newly added Claim 12, a dependent of withdrawn Claim 9. A response to Applicant’s traversal was included in the 5/14/2019 Office Action, when the restriction requirement was made final.

Requirement for Information
During the search, the Examiner has identified the video  demonstration titled “Shrink Wrap Machine for Gable Top School Milk with Corrugated Vertical Risers/Supports” published by PolyPackInc on Aug 28, 2013 and retrieved from URL https://www.youtube.com/watch?v=4ZWdtOeRlY0 (hereinafter referred to as “Polypack”), which is directly related to the claimed method under consideration (details in the 35 USC 103 rejection below). Given that:
the publisher of this relevant video – Polypackinc – is a commercial entity located at the same address as that listed by the Inventor on the 12/5/2016 Application Data Sheet, thus Polypack possibly representing the Assignee of the filed application, 
at least a previous search has been made by a Foreign Patent Office (5/8/2017 Search Report by EPO on EP-16202596 ) on a related application, and 
no Information Disclosure Statement was filed to inform the USPTO of prior art known to the Applicant that may facilitate examination, Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application:
Answer to the following specific question seeking Applicant’s factual knowledge:
Describe the manner in which the identified prior art (existing method evidenced by the PolyPackInc video) was used to draft the current application, and/or was used in the invention process;
Provide a statement regarding the existence or absence of prior searches conducted by the Applicant and its Representatives, or conducted by others and known by the Applicant and its Representatives.
Factual information (per 37 CFR 1.105) :
The process through which information was collected and used to draft the application, particularly how the inventive process of the examined method is related to the method disclosed by the Polypack video;
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
A copy of any non-patent literature, published application, or patent (U.S. or foreign), by the inventor, that relates to the claimed invention.
Information on any search of the prior art that may have been made, if applicable.
Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to 
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20170158368). Appropriate correction is required:
Abstract: the phrase “bundle of containers lack sufficient strength to support at least three or more bundles to be stacked on a pallet having at least four bundles high” is unclear, particularly “having at least four bundles high”. 
Para 0011: Phrase  “conveyors 11 and 12 stop to allowing to insertion of risers 4 and 7” is unclear, particularly the underlined portion.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20170158368):
The drawings fail to show all features described in the specification, including:
Conveyor 20 (Para 0012), not shown in any of the drawings.Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Each of the reference characters “10”, “11”, and “12” has been used to designate both a conveyor and a lane (Para 0011).  
Reference character “7” has been used to designate: an opening (Para 0010), a riser (Para 0011), as well as a “Back” (Figs. 4 and 6).
Reference character “2” has been used to designate both a cardboard (“cardboard 2”, Para 0010) and a riser (Para 0011).
Reference character “16” has been used to designate both a clamp (Para 0011) and a milk container (upper-left side of Fig. 4).
Reference character “18” has been used to designate both a decompression plate (Para 0011) and a “decompression” (Figs. 4 and 6).
Furthermore, the drawings are objected to because:
Two sheets were filed on 12/5/2016, including almost – but not quite - identical drawings. The Applicant is invited to file a new set including only the correct drawings, and without redundant figures.

    PNG
    media_image1.png
    347
    326
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    328
    media_image2.png
    Greyscale

Pages 1 (left) and 2 (right) of the filed drawings are similar, but not identical (insets compared above)



Claim Objections and Interpretations
Regarding Claim 1, the phrase “A process … comprising, ” is understood as “A process … comprising : ” [note a colon replacing a comma after “comprising”].
Regarding Claim 7, the phrase “are substantially the same height” is understood as “are substantially of same height” (i.e. no lack of antecedent basis is identified, for “the same height”). No correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase “the stack strength of a bundle of containers that cannot support more than two bundles on top of a base bundle” is indefinite, for at least one of the following reasons:
a)	there is insufficient antecedent basis for “the stack strength” or for “the stack”;
b)	because a strength is a physical characteristic dependent on a at least predetermined direction of measurement, and presupposing at least a clearly determined testing protocol or standard, a person of ordinary skill in the art  would be unable to ascertain the scope of the claim;
c)	the phrase “cannot support” is also indefinite because a definitive failure criterion was not specified in relationship to containers, in order to enable a person of ordinary skill in the art to definitively distinguish between (A) containers capable of supporting, as opposed to (B) containers not capable of supporting (or “cannot support”, as recited). 
Regarding Claim 3, there is insufficient antecedent basis for “the space between the containers in each lane”.
Regarding Claim 3, the phrase “a second riser” is indefinite, as it is ambiguous whether the intended scope of the claim is to claim (A) a different “second riser” than the antecedently introduced “second riser” of Claim 1, or (B) the same “second riser” as the antecedently introduced “second riser” of Claim 1.
Regarding Claim 5, the phrase “the risers” is indefinite, as it is ambiguous whether it refers to at least 3 risers (interpretation A discussed in the rejection of parent claim 3 above) or to at least 2 risers (interpretation B discussed in the rejection of parent claim 3 above).
Regarding Claim 5, there is insufficient antecedent basis for “the spaces between the containers in a lane” [note underlined distinctions, as compared to Claim 3 above].
Regarding Claim 6, there is insufficient antecedent basis for “the space between the lanes” [note underlined distinctions, as compared to Claims 3  and 5 above].
Furthermore, Claims 2-7 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Raudat et al. (US 4,793,117), hereafter referred to as Raudat. For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action 

Regarding Claim 1, Raudat teaches a process for increasing the stack strength of a bundle (“group of articles”, Col. 6, lines 45-46) of containers (“articles A”, Fig. 1) that cannot support more than two bundles on top of a base bundle comprising (the process disclosed by Raudat is inherently capable of increasing a strength of a bundle of containers – in at least one direction and in fact in all directions of load transfer, and/or directions/orientations of the container bundle and/or of the container stack - because the risers and the wrapped and heat-shrunk film contribute additional strength to the stack regardless of the direction of stacking, as compared to a baseline case where no risers and no wrapped/heat-shrunk film were present in the bundle; additionally regarding “that cannot support…”, note that the same process can be equally applied not only to containers identical to Raudat’s, but it can also be applied without changes to weaker containers, for example to containers “that cannot support more than two bundles on top of a base bundle” – in other words, the process is fully applicable to, and improves strengths of grouped containers, regardless of how weak said containers may possibly be; note that the containers themselves are not claimed as part of the process for which protection is sought; note additional considerations under 35 USC 112a-b above), 
inserting a first riser (“cross partitions 40”, Fig. 1) between the containers (“articles A”) wherein the first riser (“cross partitions 40”) has an opening to mate with an opening in a second riser (“outer partitions 60”, Fig. 1) (“the decelerating effect of the pin spacer conveyor will result in a gap G being provided between adjacent rows of articles so that a cross partition 40 can be dropped downwardly into this space”, Col. 5, lines 24-28, “center and outer partitions 60, 60 are fed downwardly into these spaces and the center and outer partitions have downwardly open notches that mate with upwardly open notches in the cross partitions 40, 40”, Col. 5, lines 64-68) 
inserting the second riser (“outer partitions 60”) having an opening to mate with the opening in the first riser (“cross partitions 40”) between the containers (“articles A”) in a (see citation above, Col. 5, lines 64-68 and Fig. 2B) so that the stack strength is increased (the process disclosed by Raudat is inherently capable of increasing a strength of a stacked bundle of containers – in at least one direction and in fact in all directions - because the risers and the wrapped and heat-shrunk film contribute additional strength to the stack, as compared to a baseline case where no risers and no wrapped/heat-shrunk film were present in the bundle), 
wrapping the bundle (“group of articles”) with heat shrinkable film (“The product and tray, together with the partitions, are preferably further secured by the application of a shrink film wrap around the resulting product”, Col. 10, lines 3-6), and 
heat shrinking the film (“This shrink film wrapping is accomplished after the pocket chain conveyor has released the package to further conveying means (not shown) associated with the heat shrink film wrapping operation”, Col. 10, lines 6-9).

Regarding claim 2, Raudat teaches moving at least two lanes (“advancing columns”, see citation below) of containers (“articles A”, Fig. 1), wherein each container in each lane is spaced a predetermined distance apart (“gap G”, Fig 1A), on a conveyor (“lane conveyors 10”, Fig. 2A) where the containers can be stopped from moving (“the product is provided on the side-by-side individual lane conveyor means 10, 10 in a plurality of advancing columns, and in rows such that the articles are side-by-side. With the articles so arranged a first article engaging pin spacer means is provided below the path of movement of the articles on these lane conveyors 10 for slowing each row of side-by-side articles to create a space between adjacent rows as suggested generally at 18 in FIGS. 1 and 2.”, Col. 4, lines 1-9, the conveyor is capable of stopping the containers (“articles A”) from moving; in an additional and alternative interpretation regarding “conveyor where the containers can be stopped from moving”,  the Raudat’s conveyor represents a transport structure at which location containers may be stopped if so intended, for example by ending the process, by turning off the conveyor, or by discontinuing the supply of containers – also note meanings #4a-b, 6a for the transitive verb and meanings #1a-b, 2a-b for the intransitive verb as detailed in the attached dictionary definition of “Stop”).

Regarding claim 7, Raudat teaches wherein the risers (“cross partitions 40” and “outer partitions 60”, Fig. 1) are substantially the same height as the containers (“articles A”, Fig. 1) (see phantom lines in Fig. 1A and 1B, outer partitions 60 mated with cross partitions 40 are substantially the same height as the articles A, either because A-a top edge of the riser is elevated at substantially the same height as a top end of the containers in relationship to a surface of the conveyor 164, or because B-a height of each riser is substantially equal to a height of the container, as the Figs 1A-B suggest that a top edge of the riser extends substantially to the top of the container and a bottom edge of the riser extends substantially to a bottom end of the containers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raudat (US 4,793,117) in view of Corderoy (US 3,651,614).
Regarding claim 3, Raudat further teaches inserting either the first riser (“cross partitions 40”, Fig. 1) or the second riser in the space (“gap G”, Fig. 1A, “a gap G being provided between adjacent rows of articles so that a cross partition 40 can be dropped downwardly into this space”, Col. 5, lines 25-28) between the containers in each lane (“advancing columns”, see citation above Col. 4, lines 1-9) and inserting either the first riser or the second riser (“outer partitions 60”, Fig. 1) between two lanes (“center and outer partitions 60, 60 are fed downwardly into these spaces”, Col. 5, lines 64-65).
Raudat does not explicitly teach stopping the conveyor.
However, Corderoy teaches a method for packaging bottles comprising a conveyor (“conveyor 41”, Fig. 4), the conveyor stopping for risers (strips 14, 16”, Fig. 4) to be placed between containers (“bottles 12”, Fig. 4), and the conveyor starting after the risers are inserted (“The several layers of partition strips may be formed mechanically for which purpose the cartons with the bottles previously inserted therein, are preferably moved in succession by an intermittent conveyor whereby they are arrested in turn below a series of stations at each of which one or more of the partition strips is inserted”, Col. 3, lines 39-44; further note “intermittently movable conveyor”, col. 2 lines 4-5). 
Because both Raudat and Corderoy teach a process for increasing strength of a bundle of containers, comprising a conveyor which feeds containers to allow for risers to be inserted in spaces between the containers, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the intermittent conveyor of Corderoy for that of Raudat to achieve the predictable result of stopping and starting the conveyor for the insertion of the risers. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).    
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of Raudat and Corderoy before them at the time the application was filed, to modify Raudat’s conveyor to further provide intermittent motion thereof, as taught by Corderoy. A person of ordinary skill in the art would have been motivated to make such modification in order to ensure that insertion of the risers is precisely and accurately accomplished, since placement of risers can occur at a more exact location in the modified apparatus since the containers do not move during riser insertion.

Regarding claim 5, Raudat further teaches that after inserting the risers, spaces are closed (“gap G”, Fig. 1A) between the containers (“articles A”, Fig. 1) in a lane (“until the articles are again compressed into an orderly group as suggested generally at 42 in FIG. 1”, Col. 5, lines 28-30). Raudat as modified by Corderoy above comprise all limitations, including that the conveyor is started after risers are inserted (see Corduroy’s Col. 3, lines 39-44 and Col. 2 lines 4-5, discussed in the rejection of the parent claim 3, above).

Regarding claim 6, Raudat further teaches closing the space (“gap G”, Fig. 1A) between the containers (“articles A”, Fig. 1; also “until the articles are again compressed into an orderly group as suggested generally at 42 in FIG. 1”, Col. 5, lines 28-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raudat in view of in view of Keith (US 4,946,037).
Regarding claim 4, Raudat does not explicitly teach that the containers are milk cartons.
However, Keith teaches a package for holding gabletop containers (thus capable of containing milk, therefore characterizable as “milk containers”) and method of making, comprising inserting mated risers (“partitions 36” and “insert 30”, Fig. 4-6) between containers (“containers 16, 17”, Fig. 1) (“Four partitions 36 are used in the insert 30 to form the three nest areas for the containers 16, 17”, Col. 4, lines 23-24). 
It would have been obvious to a person of ordinary skill in the art having the teachings of Raudat and Keith before them at the time the application was filed, to modify Raudat’s method to be similarly applied to milk containers, as taught by Keith. A person of ordinary skill in the art  would have appreciated the advantage of extending application of Raudat’s method, process, and packaging apparatus, to a wider range of containers and contents including packaging milk containers. A person of ordinary skill in the art  would have been motivated to make such modification in order to be able to use Raudat’s existing equipment and process not only to glass containers (as originally illustrated by Raudat’s disclosure), but also to different types of containers like milk containers, thus increasing applicability of existing equipment to increase utility for a zero-increase in costs (no new equipment acquisition being required).

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the video  demonstration titled “Shrink Wrap Machine for Gable Top School Milk with Corrugated Vertical Risers/Supports” published by PolyPackInc on Aug 28, 2013 and retrieved from URL https://www.youtube.com/watch?v=4ZWdtOeRlY0 (hereinafter referred to as “Polypack”) in view of in view of US Pub 20030217948 by Lanz (“Lanz”).
Regarding claim 1, Polypack teaches a process for increasing the stack strength of a bundle of containers (“gable top school milk”, per Title) that cannot support more than two bundles on top of a base bundle comprising (see minute @ 0:42 showing milk cartons; note abstract : “provide the stacking strength required for palletizing”; note additional consideration in the parallel rejection of Claim 1 above, regarding the language “that cannot support” and “stack strength”; note additional considerations under 35 USC 112a-b above) , 
inserting a first riser (cardboard rectangular riser dropped from the dispenser at 0:11, and shown pushed against a row of milk cartons at 0:27) between the containers [NOT TAUGHT: 

heat shrinking the film (see oven from which a heat-shrunk bundle exits at 1:47; note “shrink wrap machine” in Title ).
Therefore Polypack teaches all limitations except that it does not teach insertion of a second riser mating with the first riser in mutually matching openings.
However, Lanz teaches insertion of second risers 30b having openings 50b into first risers 30a (Fig. 6) having openings 50a, thus creating a grid-like structure (thus crisscrossed) between the mutually mating first and second risers. Lanz accomplishes such reinforcement of containers housed in between the gridded risers, by mutually mating openings (“vertical slots 50a”, “vertical slots 50b”, Para 0034) of the first and second risers. Lanz further teaches that it is advantageous to provide such reinforcement in order to improve performance of the “delicate” (Para 0045) containers against crushing and damage during shipping (end of Para 0045), as well as added protection against shock and thermal insulation thanks to the double thickness provided by the risers (Fig. 6, also Para 0029: “will provide both shock absorbing protection to the containers being shipped, and temperature protection to the material in those containers or packages”).

    PNG
    media_image3.png
    450
    516
    media_image3.png
    Greyscale

Fig. 6 of Lanz teaches second risers mating upon a crisscross configuration with first risers

It would have been obvious to a person of ordinary skill in the art having the teachings of Polypack and Lanz before them at the time the application was filed, to modify Polypack’s method to further include insertion of a second riser mating with a modified first riser (i.e. a modified first riser equipped with vertical slots as taught by Lanz), in order to create a grid-like (crisscrossed) structural and thermos-insulating support as taught by Lanz. A person of ordinary skill in the art would have been motivated to make such modification in order to improve protection of Polypack’s bundles at the same time as providing improved thermal insulation that would have prevented milk contained by Polypack’s containers to spoil in transport and storage (see Lanz - Fig. 6, also Para 0029: “will provide both shock absorbing protection to the 

Regarding claim 2, Polypack further teaches moving at least two lanes of containers (note multiple rows of milk cartons at 0:27, rows oriented from left to right, and within each row containers being separated by a gap – note one such gap located under the double hexagonal nut at front of the view at 0:27) wherein each container in each lane is spaced a predetermined distance apart on a conveyor where the containers can be stopped from moving (conveying by the conveyor represented by pushing plate located at the left effects an intermittent conveyance motion , as shown for example at 0:27-0:32).

Regarding claim 4, Polypack further teaches that the containers are milk containers (see “milk” in Title).

Regarding claim 7, Polypack further teaches that the risers are substantially the same height as the containers (see risers and container heights, compared at 0:31-0:36 and shown substantially equal).

Response to Arguments
Applicant's arguments filed 3/3/2021, regarding the drawing and specification objections, as well as the 35 USC 112 rejection, have been reviewed. In the interest of clarity, and to correct a few inadvertent omissions in the previous Office Action, the respective sections are presented again with additional details, for Applicant’s considerations. 
Applicant's arguments regarding the 35 USC 102 rejections of the Claims have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Raudat’s partitions do not increase the stack strength (Page 1 of the Remarks, line 21, Page 2 line 11), the examiner disagrees, pointing out that Raudat’s method is inherently capable of increasing a strength of a bundle of containers (in at least one direction, for example transversally/sideways, but arguably in all directions of load transfer, and/or directions/orientations of the container bundle and/or of the container stack), because the risers and the wrapped and heat-shrunk film contribute additional strength to the stack regardless of the direction of stacking, as compared to a baseline case where no risers and no wrapped/heat-shrunk film were present in the bundle. Note that because a strength was not defined, definitively linked to a specific direction or in direct relationship to a predetermined failure mode and/or test scenario/standard, the broadest reasonable interpretation permitted in light of the specification is an increase in strength in at least one direction and in at least one relative orientation of the bundle, which is a limitation Raudat’s necessarily meets. 
Relatedly, regarding Applicant’s assertion that in Raudat’s method, “there can be no load transfer … to increase strength”  (Page 2 lines 1-2 of the Remarks), the examiner disagrees, pointing out that a bundle packaged as in Raudat’s method is inherently capable of defining a load path through the risers, for a load applied from one end of the package to an opposite end, for example a compressive load applied perpendicularly to the plane view of Fig. 1B (as if the bundles were stacked vertically in such orientation) can be increased before failure, owing to the presence of the risers. Other loading scenarios are possible, as well, see above.
Regarding Applicant’s assertion that in Raudat’s method, heights of risers and containers are not substantially equal (Page 1, last Para), the examiner disagrees, pointing out that the term “substantially” changes the meaning of “same”, thus introducing a sufficient degree of approximation in ascertaining the relationship between the two heights. As described in detail in the 35 USC 102 rejection above, multiple 

Please note that additional details have been provided above, to clarify rejections previously made, in addition to rejections newly formulated (e.g. Polypack in view of Lanz), thus necessitating the present Office Action to be mailed as a second non-final rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.